2:20-cv-00180-DCN       Date Filed 07/13/20      Entry Number 38        Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    MARCUS SMITH and NADINE SMITH,         )
                                           )
                      Plaintiffs,          )
                                           )                  No. 2:20-cv-0180-DCN
                vs.                        )
                                           )                       ORDER
    JASON KELSO, ROADRUNNER VAN            )
    LINES, LLC, ROADRUNNER MOVING          )
    AND STORAGE COMPANY, and               )
    SUNSTATE CARRIERS, INC.,               )
                                           )
                      Defendants.          )
    _______________________________________)

           The following matter is before the court on defendants Roadrunner Van Lines

    LLC (“Roadrunner Van Lines”) and Roadrunner Moving and Storage Company’s

    (“Roadrunner Moving and Storage”) (collectively, “the Roadrunner defendants”) motion

    to dismiss, ECF No. 28, and plaintiffs Marcus and Nadine Smith’s (“plaintiffs”) motion

    to amend, ECF No. 32. For the reasons set forth below, the court denies the motions.

                                       I. BACKGROUND

           Plaintiffs hired Roadrunner Moving and Storage to transport their household

    property from Plantation, Florida to their new home in Gambrills, Maryland. On October

    8, 2018, Roadrunner Moving and Storage loaded plaintiffs’ property into a tractor trailer

    owned by Roadrunner Van Lines and started north. During the trip, the truck towing the

    Roadrunner Van Lines tractor tailer blew a tire, ran off of Interstate 95, and crashed into

    another tractor trailer that was parked on the shoulder of the interstate. Defendant

    Sunstate Carriers, Inc. (“Sunstate”) owned the parked tractor trailer, and defendant Jason



                                                 1
2:20-cv-00180-DCN       Date Filed 07/13/20       Entry Number 38         Page 2 of 10




    Kelso (“Kelso”) was its driver. Plaintiffs allege that their property was badly damaged as

    a result of the accident, which occurred in Colleton County, South Carolina.

           Plaintiffs filed this action in the Colleton County Court of Common Pleas on

    November 13, 2019, alleging negligence, gross negligence, and negligence per se against

    the Roadrunner defendants, Sunstate, and Kelso. ECF No. 1-1. On January 21, 2020, the

    Roadrunner defendants filed a notice of removal with this court, ECF No. 1, to which

    plaintiffs objected by filing a motion to remand the matter to state court, ECF No. 8. On

    April 16, 2020, this court filed an order denying plaintiffs’ motion to remand. ECF No.

    24 (“April 16 Order”). Resolving the motion to remand required the court to determine

    whether defendants’ removal was timely. Under 28 U.S.C. § 1446(b)(1), a defendant has

    30 days to remove an action after service has been properly effected.1 As such, resolving

    the timeliness issue required the court to determine when, if at all, plaintiffs properly

    served the Roadrunner defendants with process. Plaintiffs argued that they served the

    Roadrunner defendants when they sent copies of the summons and complaint to the

    Roadrunner defendants’ place of business via certified mail. Because that attempted

    service did not comply with the federal or South Carolina state rules for service, the court

    found that “plaintiffs’ attempted service was improper . . . .” April 16 Order at 9.

    Therefore, the court concluded, the Roadrunner defendants had not been properly served

    and their 30-day clock to remove had not yet begun to tick. As such, the court found that

    removal was timely and denied the motion to remand.




           1
            For an in-depth discussion on courts’ evolving treatment of 28 U.S.C.
    § 1446(b)(1), see April 16 Order at 5–7.
                                                  2
2:20-cv-00180-DCN       Date Filed 07/13/20      Entry Number 38         Page 3 of 10




           On May 22, 2020, the Roadrunner defendants filed a motion to dismiss for

    insufficient service of process. ECF No. 28. In lieu of a response, plaintiffs filed a

    motion to amend their summons and complaint on June 5, 2020. ECF No. 32.2 On June

    19, 2020, the Roadrunner defendants responded to plaintiffs’ motion to amend. ECF No.

    36. The time to file any additional briefing on these motions has expired; therefore, the

    motions are ripe for the court’s consideration.

                                        II. DISCUSSION

           The Roadrunner defendants filed their motion to dismiss before plaintiffs filed

    their motion to amend. However, because the court’s resolution of the motion to dismiss

    depends on whether it will permit plaintiffs to amend their summons and complaint, the

    court addresses the motion to amend first.

           A. Motion to Amend

           Plaintiffs seek leave to amend their summons and complaint, arguing that “[t]he

    amendments are necessary to effectuate service of process upon the Roadrunner

    Defendants.” ECF No. 30 at 2. Because the amendment that plaintiffs propose would

    serve no purpose, the court denies the motion.

           Fed. R. Civ. P. 15(a) provides that leave to amend a pleading “shall be freely

    given when justice so requires.” However, justice weighs in favor of denying leave

    where a party acts in “bad faith”, with “dilatory motive”, or where the amendment would




           2
              Plaintiffs have filed a document styled on the docket as a “reply” to the
    Roadrunner defendants’ motion to dismiss. ECF No. 30. However, the memorandum
    contained within that docket entry is identical to the memorandum in support of
    plaintiffs’ motion to amend and fails to respond to the substance of the Roadrunner
    defendants’ motion to dismiss. Therefore, the court declines to consider the document a
    “response” to the motion to dismiss.
                                                 3
2:20-cv-00180-DCN       Date Filed 07/13/20       Entry Number 38        Page 4 of 10




    be unduly prejudicial or futile. Foman v. Davis, 371 U.S. 178, 182 (1962). Here,

    plaintiffs claim that an amendment is necessary to properly effectuate service. Plaintiffs

    speciously explain that

           [B]ecause the original Summons and Complaint were filed in state court,
           without an amendment to the pleadings and a reissuance of a summons by
           this Court, service of process would arguably still be insufficient because
           the original summons and complaint bear a state court caption and demand
           the [d]efendants file their answer pursuant to the South Carolina Rules of
           Civil Procedure in the Colleton County Court of Common Pleas.

    Id. In other words, plaintiffs argue that in order to properly serve the Roadrunner

    defendants, the caption of the summons and complaint must be changed to reflect the fact

    that the case is now before this court and not the Colleton County Court of Common

    Pleas. Unsurprisingly, plaintiffs provide no legal support for their assertion that in order

    for service to be proper after removal, a summons and complaint must bear the caption of

    the federal court to which the lawsuit was removed. More conspicuous than the

    plaintiffs’ lack of legal support is the absence of any supporting logic whatsoever.

    Plaintiffs claim that service would “arguably [] be insufficient” because the current

    summons demands that the Roadrunner defendants file an answer in state court. The

    court can’t imagine that the Roadrunner defendants will be confused as to which court

    they should file their answers in, considering that they themselves removed the action to

    this court, ECF No. 1, and that they have already filed answers with this court, ECF Nos.

    5 and 6.

           Moreover, the purpose of summons and complaint is to put the defendants on

    notice of the allegations against them. The Roadrunner defendants have filed with this

    court a notice of removal, answers, and three separate motions. Clearly, if plaintiffs

    properly serve the Roadrunner defendants with the summons and complaint, as currently

                                                  4
2:20-cv-00180-DCN       Date Filed 07/13/20       Entry Number 38         Page 5 of 10




    captioned, the Roadrunner defendants will hardly be confused as to which court they

    should proceed in. The court is unsure of the plaintiffs’ motive for submitting such a

    strange request, be it to restart the procedural clock for effectuating service or to not-so-

    subtly sidestep pending the motion to dismiss, but what is clear to the court is that

    plaintiffs’ argument in support of their request elevates form so high above substance that

    it divests the federal procedural rules of all their intended meaning. An amendment

    changing the caption of the summons and complaint would serve no useful purpose and

    would not assist the plaintiffs in serving the Roadrunner defendants. As such, the court

    denies the motion to amend.

           B. Motion to Dismiss

           In their motion, the Roadrunner defendants ask the court to dismiss them from the

    action for insufficient service of process pursuant to Federal Rules of Procedure 4 and

    12(b)(5). Specifically, the Roadrunner defendants argue that plaintiffs’ attempted service

    by certified mail was improper under both the federal and South Carolina states rules of

    procedure, mirroring the court’s analysis in the April 16 Order. As such, the Roadrunner

    defendants conclude, “Having decided in no uncertain terms [that] [p]laintiffs’ attempted

    service [ ] was improper, Judge Norton’s [o]pinion and analysis supports and reinforce

    [the Roadrunner] Defendants’ contention [that] they have not been properly served, and

    therefore, should be dismissed from this action.” ECF No. 28 at 5. While the

    Roadrunner defendants’ premise is correct, the law does not so clearly support their

    conclusion that plaintiffs’ improper service warrants their dismissal. The law requires

    further consideration.




                                                  5
2:20-cv-00180-DCN       Date Filed 07/13/20       Entry Number 38        Page 6 of 10




           Before delving into insufficient-service law, the court wishes to clarify the

    contours and legal effect of its April 16 Order. The Roadrunner defendants are correct

    that the April 16 Order, in no uncertain terms, found that “plaintiffs’ attempted service

    was improper,” ECF No. 24 at 9, and that, as of the date of the Order, “plaintiffs ha[d]

    failed to show that the Roadrunner defendants were properly served . . . .” id. at 5. While

    the April 16 Order held that plaintiffs’ attempted service was improper under Rule 4(e)

    for the purposes of removal, it did not find that service of process on the Roadrunner

    defendants was insufficient, such that dismissal is warranted under Rule 12(b)(5). As the

    law makes clear, those two questions with respect to service—properness and

    sufficiency—are distinct.

           Fed. R. Civ. 12(b)(5) provides defendants a vehicle for challenging the

    sufficiency of a plaintiff’s service of process. While the plaintiff bears the burden to

    show that he or she complied with the rules for service, Shlikas v. SLM Corp., 2011 WL

    2118843, at *2 (D. Md. May 25, 2011), aff’d, 546 F. App’x 290 (4th Cir. 2013), where

    “the process gives the defendant actual notice of the pendency of the action, the rules, in

    general, are entitled to a liberal construction,” Armco, Inc. v. Penrod-Stauffer Bldg. Sys.,

    Inc., 733 F.2d 1087, 1089 (4th Cir. 1984). Indeed, “[w]hen there is actual notice, every

    technical violation of the rule or failure of strict compliance may not invalidate the

    service of process.” Id.

           While the Roadrunner defendants are correct that plaintiffs’ attempted service was

    improper under Rule 4(e), that rule governs whether service was proper, not whether

    service is insufficient, such that dismissal is an available remedy. The sufficiency of




                                                  6
2:20-cv-00180-DCN       Date Filed 07/13/20       Entry Number 38         Page 7 of 10




    service, i.e., whether a plaintiff has taken too long to properly effect service, is governed

    by Rule 4(m). That rule provides:

           If a defendant is not served within 90 days after the complaint is filed, the
           court--on motion or on its own after notice to the plaintiff--must dismiss the
           action without prejudice against that defendant or order that service be made
           within a specified time. But if the plaintiff shows good cause for the failure,
           the court must extend the time for service for an appropriate period.

    Fed. R. Civ. P. 4(m). In other words, Rule 4(m) provides the court with two avenues

    when a defendant is not served within 90 days of the plaintiff’s filing of the complaint.

    Under the first, available without qualification, the court “must” either: (1) dismiss the

    action without prejudice, or (2) order that service be made within a specified time. Id.

    Under the second avenue, “if the plaintiff shows good cause for the failure,” the court

    “must extend the time for service.” Id.3

           The court dispenses with the good-cause inquiry because it finds that, even in the

    absence of good cause, justice weighs heavily against dismissal for two reasons. For one,



           3
              This Court recently enforced the Fourth Circuit’s holding in Mendez v. Elliot,
    45 F.3d 75, 78 (4th Cir. 1995), which provided a different interpretation of Rule 4(m).
    See Craig v. Glob. Sol. Biz LLC, 2020 WL 528015 (D.S.C. Feb. 3, 2020). There, the
    court noted that “several district courts in the Fourth Circuit have reasoned that Mendez
    is no longer good law, despite the fact that it has not been formally overruled, and
    permitted an extension of time for service absent a showing of good cause.” Id. at *4.
    Indeed, several district courts have concluded that the 2015 Amendments to Rule 4(m),
    while not substantive, reflected the drafters’ intent to Congressionally overrule Mendez,
    rendering it non-controlling. See Robinson v. G D C, Inc., 193 F. Supp. 3d 577, 581–84
    (E.D. Va. 2016); see also Escalante v. Tobar Constr., Inc., 2019 WL 109369, at *2–4 (D.
    Md. Jan. 3, 2019).
             This court distinguished Craig from the recent string of Mendez-disavowing
    district court cases because the defendant “ha[d] not appeared in this case and [wa]s
    facing default judgment, meaning the stakes associated with the improper service [we]re
    much higher.” Craig v, 2020 WL 528015 at *4. That is not the case here. Not only have
    the Roadrunner defendants entered an appearance in this case, but they have been active
    participants in the litigation, and the court’s failure to dismiss them from the case will not
    result in a default judgment against them. As such, the court here embraces the post-
    Mendez interpretation of Rule 4(m).
                                                  7
2:20-cv-00180-DCN        Date Filed 07/13/20       Entry Number 38        Page 8 of 10




    the prevailing purpose of the service rules are to ensure that a defendant is notified that a

    lawsuit has been filed against him, such that the litigation does not commence without

    him and deny him due process under the law. Murphy Bros. v. Michetti Pipe Stringing,

    Inc., 526 U.S. 344, 347 (1999). It is with this bedrock principle in mind that the Fourth

    Circuit has consistently held that a plaintiff’s failure to strictly comply with Rule 4 does

    not warrant dismissal of the case where the defendant has actual notice of the lawsuit

    against it. Armco, 733 F.2d at 1089; Karlsson v. Rabinowitz, 318 F.2d 666, 668 (4th Cir.

    1963). As discussed above, the Roadrunner defendants are abundantly aware of the

    lawsuit plaintiffs have filed against them. They have been active in the litigation every

    step of the way. At this point, the Roadrunner defendants’ complaint of being improperly

    served is little more than an exercise in semantics.4 Surely, the spirit of the rules would

    not permit a plaintiff’s prayer for relief to be divested on the back of a technical error in

    service when the prevailing purpose of service has clearly been accomplished. See Fed.

    R. Civ. P. 1 (“[The Rules] should be construed, administered, and employed by the court

    and the parties to secure the just, speedy, and inexpensive determination of every action

    and proceeding.”).

           The court’s second reason for declining to dismiss the action is practical but

    nonetheless reflects the spirit of the Federal Rules. Were the court to dismiss the

    Roadrunner defendants from the action, it would do so without prejudice. See Fed. R.

    Civ. P. 4(m) ( . . . must dismiss the action without prejudice against that defendant,




           4
             Plaintiffs’ failure to properly serve the Roadrunner defendants justified their
    “late” removal because it caused the Roadrunner defendants a significant delay in
    receiving actual notice of the lawsuit. There is no question now, however, that the
    Roadrunner defendants have notice of this lawsuit.
                                                  8
2:20-cv-00180-DCN       Date Filed 07/13/20      Entry Number 38        Page 9 of 10




    or . . .”). Dismissal without prejudice would allow plaintiffs to refile the same claims

    against the Roadrunner defendants, requiring plaintiffs to reserve the Roadrunner

    defendants with the new (or amended) complaint. As such, the parties would likely end

    up in precisely the same spot they find themselves in now in a few months’ time, save for

    the hours of legal fees each had incurred in the interim. Embracing the Rules’ directive

    to ensure the speedy and economical resolution of disputes, the court declines to set those

    wheels in motion. Therefore, the court denies the motion to dismiss and orders plaintiffs

    to properly effect service of the summons and complaint (as captioned) upon the

    Roadrunner defendants by September 1, 2020.5




           5
             There is some indication that the Roadrunner defendants have not been
    amenable to service. Without casting any aspersions, the court encourages the parties to
    resolve the issue of service amicably, understanding that technicality-driven arguments
    devoid of substantive meaning will win no favor with this court.
                                                 9
2:20-cv-00180-DCN      Date Filed 07/13/20    Entry Number 38       Page 10 of 10




                                     III. CONCLUSION

            For the foregoing reasons the court DENIES the motion to amend, DENIES the

     motion to dismiss, and ORDERS that plaintiffs effect service upon the Roadrunner

     defendants by September 1, 2020.

            AND IT IS SO ORDERED.




                                        DAVID C. NORTON
                                        UNITED STATES DISTRICT JUDGE

     July 13, 2020
     Charleston, South Carolina




                                              10
